

115 S651 IS: Contractor Accountability and Transparency Act of 2017
U.S. Senate
2017-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 651IN THE SENATE OF THE UNITED STATESMarch 15, 2017Mrs. McCaskill (for herself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the posting online of certain government contracts.
	
 1.Short titleThis Act may be cited as the Contractor Accountability and Transparency Act of 2017.
		2.Requirement to post government contracts online
 (a)In generalSection 2 of the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101) is amended—
 (1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and (2)by inserting after subsection (e) the following new subsection:
					
						(f)Posting of contracts
 (1)Covered contract definedIn this subsection, the term covered contract means any contract, subcontract, purchase order, task order, or delivery order for the procurement of property or services with a value greater than the simplified acquisition threshold (as defined in section 134 of title 41, United States Code).
 (2)Posting requirementThe website established under this section shall include a machine readable, searchable copy of each covered contract entered into by a Federal agency after the date of the enactment of this subsection. The copy shall be posted not later than 30 days after the agency enters into the contract.
							(3)Exclusion of certain information
 (A)In generalSubject to subparagraphs (B) and (C), the contractor providing property or services under a covered contract posted pursuant to this subsection may request to redact from such contract any national security sensitive or classified information or trade secrets or other proprietary information.
 (B)Final determination by contracting officialThe contracting official of the Federal agency awarding the covered contract shall determine the extent to which redaction of material under subparagraph (A) is appropriate and permissible in accordance with guidance issued by the Director of the Office of Management and Budget.
 (C)FOIA requirementsAn agency may not redact from a contract posted pursuant to this subsection any information that would be required to be made available to the public under section 552 of title 5, United States Code..
				